Case 1:17-cv-02532-JMA-AKT Document 53 Filed 06/04/20 Page 1 of 1 PagelD #: 303

UNITED STATES DISTRICT COURT
EASTERN DISTRICT COURT OF NEW YORK

 

Jimmy L. Adkins, Kerem Bay, Lana Bongiovi, Clement Campbell,
Angelo Carpola, Alexander Cioffi, Patrick H. Crain, David Cronk,
Nancy F. Debe, Dennis Deluci, Charles J. Engel, Matthew Farrell,
Benny Failla, Robert J. Giani, John R. Lackenbauer, Jean-Parnell
Louis, William J. Maher, Michael G. McDowell, John Rossi,
William R. Shannon, Fred H. Smith, Gary E. Sobek, Damian
Sobers, Carmela Szymanski, Anthony Tanza and Cynthia Torres,

Plaintiffs,
-against-
Garda CL Atlantic, Inc.

Defendant.

 

 

Case No. 16-CV-00641
(JIMA)(AKT)

STIPULATION

IT IS HEREBY STIPULATED AND AGREED, that the Moser Law Firm, P.C.(“Steven J.

Moser”) is hereby substituted in place of the Law Office of Ann Ball,- P .C. (“Ann Ball”), as counsel

of record for the Plaintiff Clement Campbell. A consent to substitution form executed by Clement

Campbell is annexed hereto.

Dated: June 2, 2020

fis
MOSER L FIRM, P.C. LAW OFFICES OF ANN BALL, P.C.
By: ¥ By: s/Ann Ball

 

Steven J. Moser Ann Ball

5 E. Main St. 357 Veterans Memorial Highway
Huntington, NY 11743 Commack, NY 11725

(516) 671-1150 ann.ball@mac.com

steven.moser@moserlawfirm.com

Attorneys for Plaintiffs Kerem Bay, Lana Bongiovi, Attorneys for William R. Shannon, Fred Smith,
Clement Campbell, Angelo Carpola, Alexander Carmela Szymanski, and Anthony Tanza

Cioffi, Patrick H. Crain, David Cronk, Dennis
Deluci, Charles J. Engel, Matthew Farrell, Benny
Failla, Robert J. Giani, John R. Lackenbauer,
William J. Maher, Michael G. McDowell, John
Rossi, Gary E. Sobek, Damian Sobers, and Cynthia
Torres

SO ORDERED:

 
